department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx government entities division release number uil release date legend org organization name date date org address xx date address address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court november 20xx certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1 c - d in that you failed to establish that you were operated exclusively for an exempt_purpose you agreed with our findings and have signed form 6018-a to relinquish your tax-exempt status based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to december 19xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1041 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter oe processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling faxing or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely vickie l hansen acting director eo examinations form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 20xx12 legend org organization name trustees trustees attorney attorney co-6 co-7 xx date city city xyz state trustee-1 trustee trustee-2 trustee secretary secretary co-1 co-2 co-4 co-4 co- companies primary issue should the sec_501 tax exempt status of the org be revoked because it is not operated exclusively for tax exempt purposes facts during the interview with trustees trustee-1 stated that sometime prior to the creation of the org he attended a seminar conducted by attorney an attorney from city xyz the seminar covered estate_planning and different ways to protect investment_income according to trustee-1 the main focus of the estate_planning consisted of creating charitable supporting trusts the org org was created with a_trust agreement dated december 19xx trustees and an organization referred to as the co-1 co-1 were listed as the initial trustees pursuant to the trust agreement org was created exclusively as a supporting_organization as described under sec_509 of the code co-1 was to be the supported_organization and have control_over the activities and operation of org the trustees were to have control_over org and were acknowledged to be disqualified persons and as such disqualified trustees the trust agreement calls for a prohibition on political activity inurement and private benefit there were to be no substantial legislative activities additionally article of the trust agreement states that the trustees may receive and accept property whether real personal or mixed but not if said property is conditioned in any way that would require the disposition of income to any person or organization other than a charitable_organization article of the trust agreement states that all property received by the trust trustees to be administered by the trust agreement shall be held in trustees are allowed to make payments and distributions from income and principal to or for the benefit of organizations exempt under sec_501 of the code article of the trust agreement states that at all times the board_of trustees shall consist of a sixty-forty split with regard to non-disqualified and disqualified form 886-a cev department of the treasury - internal_revenue_service page -1- a 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 20xx12 name of taxpayet org trustees the article also states that a trustee may resign at any time by written instrument to the extent that the resignation does not cause any disqualified a non- person to be put in control of the trust article states further that if the disqualified the appointment of successor non-disqualified trustees as procedures for outlined in article shall adhere to disqualified resigns trustee trustee the to the trust agreement states that the trustees are permitted to article invest the principal and any income of the trust in any manner that they deem included in this article are provisions allowing investments which may proper not be considered proper if not for the permission granted in this article article to the trust agreement also covers resignation and the removal or absence of non-disqualified or disqualified trustees in the event that a non- disqualified trustee decides to withdraw or resign the remaining disqualified a new qualified trustee is trustee is not allowed to make distributions until appointed disqualified trustees shall never be in control of over percent of the trust appointment of successor non-disqualified trustees shall be decided by the current non-disqualified trustees if the non-disqualified trustee vacates then the disqualified without naming a successor non-disqualified trustee trustee must appoint a new non-disqualified trustee org filed an application_for recognition of exemption form_1023 on december 19xx it requested exempt status under a as an organization described in sec_501 of the code with a foundation status of a the purposes of org as listed on the application were consistent with the trust agreement however the supported organizations on the application are different from the supported_organization as listed in the original trust agreement the trust agreement called for co-1 to be the sole supported_organization the application states that co-1 as well as co-2 co-2 were to be the supported organizations the application_for recognition of exemption was not accepted by the irs determinations branch in december 19xx or through the years 19xx and into 20xx org did not provide documentation as to why the application was rejected when the trust agreement was first amended dated march 20xx the application was accepted the amendment added co-2 as a supported_organization and mentions that co-1’s exempt status is pending co-1 was never recognized as exempt the trust agreement was amended for the second time on december 20xx this amendment removed co-1 as a supported_organization and left co-2 as the sole supported_organization the trust agreement was amended and restated for the third time on february 20xx this amendment and restatement was identical to the original trust agreement except for co-2 being the only supported_organization listed form 886-a crev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer department of the ‘treasury - incernal revenue service explanation of items schedule no or exhibit year period ended 20xx12 20xx12 org another change in the amended trust agreement specifically states that org is an organization coming under sec_1_509_a_-4 of the regulations as operated supervised or controlled by a supported_organization org was issued a determination_letter and recognized as exempt under sec_501 of the code as an organization described in sec_501 on july 20xx the foundation status was determined to be a the trustees stated that the trust agreement was amended for a fourth time but the trustees never received the signed amendment back from attorney the trustees do not recall the specifics of what that amendment entailed and they also can not recall the date the trustees further stated that there was a proposed fifth_amendment to the trust agreement dated sometime in 20xx the trustees declined to sign the amendment as they felt that attorney was not being upfront with them according to the trustees the fifth_amendment would have changed the supported_organization from co-2 to co-3 according to the trustees attorney advised them that co-2 lost its tax exempt status which created the need to amend the trust agreement to have a legitimate sec_501 organization as the supported_organization in a letter from attorney to the trustees dated september 20xx attorney tried to explain the need to have co-3 as the new supported_organization the letter also addressed the fact that members of attorney’s law firm had created co-1 to bea supported_organization the letter further states that the attorney law firm formed a relationship with co-2 attorney failed to mention in that letter that the relationship he formed with co-2 was that of promoter and organizer attorney further states in the letter that co-2 for reasons unknown did not communicate with attorney the trustees stated that in 19xx they transferred dollar_figure from their personal bank account to an account established in the name of the org the trustees could not produce documents that would provide detail into this transaction the trustee’s 19xx form_1040 schedule a shows that they claimed the dollar_figure as a charitable_contribution_deduction with being allowed in that year or dollar_figure in 19xx the trustees transferred dollar_figure from their personal bank account to an account established in the name of the org the trustees’ 19xx form_1040 schedule a shows that they claimed the dollar_figure as a charitable_contribution_deduction they also carried forward from 19xx the remaining charitable_contribution_deduction of dollar_figure form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 20xx12 org in 20xx the trustees transferred dollar_figure from their personal bank account to an account established in the name of the org foundation the trustees did not produce their 20xx form_1040 in the initial interview with the trustees they admitted that during 20xx and 20xx there were no grants to an sec_501 organization they further admitted that there never were any grants from org to any supported_organization or any public charity when asked why there were no grants to a sec_501 charity the trustees had no explanation beyond their reliance on the expertise of attorney to run org the trustees admitted that there were no board_of director's minutes for any meetings either from the non-disqualified or disqualified trustees there are no documents explaining why grants were not made there is no documentation detailing any transactions that were made the trustees admitted that they established org solely as a way to save money on their taxes according to trustee-1 at some point after org received the contributions ' from the trustees attorney called him and requested that the money in the org account be transferred to attorney there is no written documentation to back this point bank records and other supporting documents supplied by the trustees show that the entire dollar_figure contributed from the trustees to org eventually went to the attorney law firm letters from attorney to the trustees and other supporting documents show that the monies transferred to attorney were subsequently invested in co-5 per its form_990 for 20xx org reported that it paid dollar_figure to the co-6 as charitable support pub does not list any exempt_organization by this name in a letter dated october 20xx the trustees were advised that co-5 transferred its co-5' assets to co-7 co-7 attached to that letter was a stock certificate dated august 20xx showing that org owned big_number chares of common_stock in co-7 the stock certificate shows that there were big_number shares of common_stock available an unrelatea stock and the low value that it has the court agreed to a value of dollar_figure per share therefore the total value of co-7 stock held by org has a current value of dollar_figure court case references the value of co-7 ' contributions is used for convenience to describe the transfers from the trustees to org the use of this term is not meant to imply that these were charitable_contributions as described in sec_170 form 886-a rev department of the treasury - internal_revenue_service page -4- oon 886a name of taxpayet explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20kx12 20x12 org attorney is a shareholder and chairman of the board_of directors for co-7 his daughter secretary is the secretary for co-7 and her name appears on the stock certificate issued to org law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_509_a_-4 of the regulations addresses permissible beneficiaries in that it specifies that a supporting_organization will be regarded as operated exclusively to it engages solely support one or more specified publicly supported organizations only if in activities which support or benefit the specified publicly supported organizations an organization will be regarded as operated exclusively to support or benefit one or more publicly supported organizations if private_foundation which is described in sec_501 it supports or benefits an organization other than a form 886-arrev department of the treasury - internal_revenue_service page -5- oe 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx12 20x12 org sec_6103 of the code covers the disclosure for purposes of tax_administration h - a return or return_information may be disclosed in a federal or state judicial or administrative_proceeding pertaining to tax_administration but only - h a if the taxpayer is a party to the proceeding or the proceeding arose out of or in connection with determining the taxpayer's civil or criminal liability or the collection of such civil liability in respect of any_tax imposed under this title h b if the treatment of an item reflected on such return is directly related to the resolution of an issue in the proceeding h c if such return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the taxpayer which directly affects the resolution of an issue in the proceeding or h d to the extent required by order of a court pursuant to section of title united_states_code or rule of the federal rules of criminal procedure such court being authorized in the issuance of such order to give due consideration to congressional policy favoring the confidentiality of returns and return_information as set forth in this title in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 92_tc_1053 defines private benefit as non-incidental benefits conferred on disinterested persons that serve private interests sets value of co-7 stock revenue_ruling service provided to a private party that they would have otherwise had to purchase in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayet org schedule no or exhibit year period ended 20xx12 20xx12 held that the foundation was operated for a substantial non-exempt purpose and served therefore the foundation was not the private interests of the creator and his family entitled to exemption from federal_income_tax under sec_501 government’s position the sec_501 tax exempt status of the org should be revoked because it was neither organized nor operated exclusively for tax exempt purposes the effective date for revocation should be december 19xx in contrast to sec_1_501_c_3_-1 of the regulations which calls for an organization to be organized and operated for a public rather than a private benefit org has indulged in substantial acts of private benefit with regard to its dealings with attorney attorney the activities of org also stand in contrast to sec_1 c - c of the regulations in that more than an insubstantial part of its activities have been for the private benefit of attorney org has not engaged in any charitable activities and has not made any charitable grants since its inception trustees donated dollar_figure to org over the three year period from 19xx through 20xx and received the tax_benefit on their personal federal tax returns in the form of charitable_contribution deductions the only other activity engaged in by org was the transfer of money from the org bank account to attorney over that same time frame this transfer of funds was accomplished not with written documentation but by verbal approval from trustee-1 to attorney during the two year period beginning january 20xx and ending december 20xx org did not make any grants to any sec_501 organization in fact according to the trustees and the bank records for org there have never been any distributions for charitable purposes since org s inception org’s funds instead of being distributed to a legitimate and designated sec_501 charity went to attorney who in turn invested these funds in a company called co-5 purportedly for org at some undisclosed point in 20xx co-5 sold its assets to a company called co- co-7 attorney is a shareholder of co-7 and has admitted to being the chairman of the board for co-7 a further connection between attorney and co-7 is that attorney's daughter is an officer of co-7 where she holds the position of secretary form 886-a crev department of the treasury - internal_revenue_service page -7- oom 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 20x12 name of taxpayer org further evidence of the private benefit to attorney is the fact that org did not distribute any funds to a supported_organization during 20xx or 20xx from the time that org transferred its funds to attorney in 19xx 20xx and 20xx until at least sometime after the end of the tax_year ended december 20xx attorney had exclusive access to org's funds to invest or do with as he pleased org through attorney claims they were unable to locate and maintain a relationship with a qualified sec_501 charity to distribute money to the record shows that the organizations org was supposed to support were involved with attorney's law firm co-1 had been created by attorney's law firm to be a supported_organization but it failed to be recognized as exempt attorney's law firm then formed a relationship with co-2 the trust agreement first specified co-1 as the supported_organization it was amended to specify co-1 and co-2 as the supported organizations and then it was amended to specify only co-2 once co-2 lost its exempt status in 20xx attorney proposed amending the trust document to specify another organization but the trustees who supposedly only had of the vote declined to amend the trust agreement no grants were made to any of the specified organizations in any year it is beyond any reasonable measure to accept as fact that org could not find one single qualified_organization to support since org's inception as the only activity of the organization was the transfer of funds for attorney’s personal_use private benefit to attorney made up more than an insubstantial part of org's activities with the only activity of org being the transfer of funds to attorney org has operated more for a private rather than a public benefit as in the case of better business bureau of washington d c v united_states the private benefit present in this case is substantial and destroys the exempt status of org the only activity and only apparent purpose of org was tax benefits for the trustees and the transfer to and subsequent use of funds by attorney for his personal gain as in the case of american campaign academy v commissioner there were non- incidental_benefits conferred on disinterested persons that serve private interests the benefit enjoyed by attorney is not incidental but is more reasonably construed as a purposeful event caused by attorney and trustees trustees for org the benefit enjoyed by attorney constitutes private benefit in that the public was denied the receipt of any benefit because no grants were distributed to a supported_organization the trustees did not sign the fifth_amendment to the trust agreement in 20xx this left co-2 as the sole supported_organization on paper co-2 had its tax exempt status revoked in 20xx and therefore if org had made any distributions they would have been to a for-profit entity instead of supporting a qualified sec_501 organization department of the treasury - intemal revenue service form 886-arev page -8- aaa 886a name of taxpayer org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 20x12 as org is not organized and has not operated exclusively for charitable purposes and considering the extensive private benefit enjoyed by attorney the tax exempt status of org should be revoked retroactive revocation is appropriate org has operated for the private benefit of attorney the application did not discuss attorney's law firm's relationship with the organizations org was purportedly going to support it did not address that org was going to fail to provide support to any public charity the application did not address the transfer of the funds contributed to org to attorney for his personal benefit taxpayer’s position the taxpayer has agreed to revocation of the tax exempt status alternative issue should the org be reclassified as a private_foundation facts the org org was created with a_trust agreement dated december 19xx in the trust agreement trustees and the co-1 co-1 were listed as the initial trustees pursuant to the trust agreement org was created exclusively as a supporting_organization as described under sec_509 of the code co-1 was to be the supported_organization and have control_over the activities and operation of org the trustees were to have control_over org from december 19xx through sometime in 20xx the trust agreement was amended four times there was a proposed fifth_amendment in 20xx but it was never signed the fourth and last amendment signed added co-2 as the sole supported_organization co-2 had its sec_501 tax exempt status revoked in 20xx with no further amendments being signed org was not organized to support a public charity in 20xx and 20xx there were no grants made to any supported_organization or to any charity in any year there was no measure of control provided by any supported_organization there were no elections of directors by any supported_organization and there were no meetings of any kind by any of the above referenced supported organizations trustee-1 has stated that at some point after he and trustee-2 contributed funds to org attorney called trustee-1 and requested that the money in the org account be form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer org sch edule no or department of the treasury - internal_revenue_service year period ended 20xx12 20xx12 transferred to attorney trustee-1 complied with attorney’s verbal request and transferred all of the money in the org account dollar_figure to attorney there is no written documentation of this conversation only the written explanation provided by attorney in the initial interview with trustee-1 he confirmed that the transfer of funds occurred with his permission via a telephone conversation with attorney the only activity ever conducted by org was to transfer org's funds to the promoter so that he could use the funds for his personal benefit for additional facts see facts section of the primary position revocation law sec_509 sec_509 sec_509 and sec_509 of the code an internal_revenue_code sec_501 organization that cannot meet the public support_test of a or a but wishes to be classified as other than a private_foundation must meet one of the three relationship tests as a supporting_organization under internal_revenue_code sec_509 the relationship_test is the primary test and without meeting the relationship_test this foundation code can not be applied the three possible relationships are as follows operated supervised or controlled by sec_4 a -4 g supervised or controlled in connection with sec_1_509_a_-4 operated in connection with one or more publicly supported organizations sec_1_509_a_-4 operated supervised or controlled by - the first relationship also known as the parent-subsidiary relationship requires a majority of the internal_revenue_code sec_509 organization’s governing body to be appointed or elected by the members of the internal_revenue_code sec_509 or organization’s body acting in their official capacity supervised or controlled in connection with- the second relationship also know as the brother-sister relationship requires a common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly_supported_organization operated in connection with - the third relationship has a two pronged requirement form 886-a rev department of the treasury - internal_revenue_service page -10- o 886a for name of taxpayet org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 20xx12 a the responsiveness test - the publicly_supported_organization must have a significant voice in the policies of the supporting_organization by reason of the connection between the two organizations b the integral part test - the supporting_organization maintains a significant involvement in the operation of the publicly_supported_organization which in turn depends on the supporting_organization for the type of support it provides the responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly_supported_organization within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting organizations the timing of grants the manner of making them and the selection of recipients by such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law form 886-acev department of the treasury - internal_revenue_service page -11- form 886a name of taxpayet org department of the treasury sary is - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 20xx12 the integral part test a -4 i i for purposes of this paragraph a supporting it maintains a significant organization will be considered to meet the integral part test’ if involvement in the operations of one or more publicly supported organizations and that such publicly supported organizations are in turn dependant upon the supporting_organization for the type of support which it provides there are two ways to satisfy the integral part test sec_1_509_a_-4 describes the first way as such the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves the second method of satisfying the integral part test is described by sec_4 a -4 i iii income_tax regulations reads in part as follows iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a b the publicly_supported_organization must represent a sufficient part of the organization’s total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization’s total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of it can demonstrate that in order to avoid the form 886-a cev department of the treasury - internal_revenue_service page -12- form 886a name of taxpayer org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 20xx12 the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one government’s position is the government's primary position that the tax exempt status of as set forth above it the org should be revoked alternatively the org should be reclassified as a private_foundation org was created in 19xx and never made grants to any qualified sec_501 supported organizations it never made grants to a public charity in any year none of the organizations listed to be supported during org's existence asked for money or made any effort to provide control_over org the management or control of org does not rest with those who manage or control any of the listed beneficiaries because co-2’s exempt status was revoked in 20xx after that date org was not organized to support a public charity furthermore it operated for the private benefit of attorney and not fora public benefit org was neither operated supervised controlled by nor supervised or controlled in connection with the specified beneficiary therefore org does not meet the first two relationship tests as outlined in sec_1_509_a_-4 and a -4 h in order for org to pass the third relationship_test it has to pass the responsiveness and integral part tests as a result of the examination org fails the third relationship_test in that it was not an integral part of any supported_organization based on the following the first requirement of distributing substantially_all of org’s income is not applicable because it had no income the second test that requires the amount of support to be sufficient to insure attentiveness is not met because there were no grants to any supported_organization the first listed supported_organization co-1 never received tax exempt status the second listed supported_organization co-2 lost its tax exempt status in 20xx for the years under examination there was no qualified supported_organization during the examination it was determined that org had no contact with any beneficiary organization there were no meetings no elections and no support provided in department of the treasury - internal_revenue_service form 886-a crev page -13- department of the treasury - internal_revenue_service explanation of items eon 886a org name of taxpayer 20xx12 20x12 schedule no or exhibit year period ended addition there was no correspondence from any named beneficiary indicating any influence over any decisions made per the form_990 for 20xx and 20xx the only trustees were trustees no trustees were listed on the form_990 for 20xx org does not meet the requirements of sec_1_509_a_-4 which specifies that a sec_509 organization must be organized and at all times thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 the lack of distributions is indicative of an organization that is not operated in accordance with the treasury regulations org fails to qualify for foundation status of sec_509 or if its exempt status is not revoked then the org should be reclassified as a private_foundation as they fail to qualify for any other foundation status as described in sec_509 of the code the reclassification should be effective december 19xx it its application org failed to disclose that it would not should be retroactive because in be organized and operated to support specified public_charities it would not have a relationship with a specified public charity and it would be controlled by disqualified persons taxpayer’s position the taxpayer has agreed to evocation of tax exempt status conclusion the org does not qualify for tax exempt status under sec_501 as an organization described in sec_501 of the code the existence of substantial private benefit combined with the lack of proper controls and the lack of any qualified_activity indicates that org should not be allowed to continue as a tax exempt_organization revocation of the tax exempt status of org is proposed alternately the org should be reclassified as an organization that is a private_foundation as defined in sec_509 of the code form 886-a rev department of the treasury - intermal revenue service page -14- jee md government entities division org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f o t if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f
